Citation Nr: 0516939	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-23 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1994 to April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Although a May 2004 statement of the 
case also addressed entitlement to an increased rating for 
allergic rhinitis, the veteran in her June 2004 VA Form 9 
only perfected her appeal as to the issue of entitlement to 
service connection for systemic lupus erythematous.

In January 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate her claim and of which parties were expected to 
provide such evidence by correspondence dated in July 2001.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends she had arthritis and 
gynecological problems during active service that were early 
manifestations of systemic lupus erythematous.  The private 
medical evidence of record includes diagnoses of systemic 
lupus erythematous dated from August 2000 and a December 1999 
report noting a review of systems was negative for lupus.  
The veteran also claims that service connection should be 
presumed for this disorder and during a January 2001 VA nose 
and sinus examination she reported she had served in Saudi 
Arabia in 1994.  The Board notes that her service in 
Southwest Asia has not been verified, but that VA medical 
records indicate she received Persian Gulf examinations on 
January 9, 1998.  The reports of those examinations, however, 
are not included in the present record.  In a statement 
received in June 2004 she described having received a Persian 
Gulf Registry examination in Miami, Florida.  Therefore, the 
Board finds additional development is required to verify the 
veteran's service in Southwest Asia, to obtain copies of any 
reports associated with her Persian Gulf examinations at the 
Miami VA medical facility, and for a medical opinion as to 
the etiology of her systemic lupus erythematous.

The Board also notes that regulations pertinent to disability 
claims related to service in Southwest Asia were amended, 
effective June 10, 2003.  See 68 Fed. Reg. 34539 (June 10, 
2003).  In promulgating its final rule amending 38 C.F.R. 
§ 3.317 on June 10, 2003, VA noted that Section 202(a) of the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103 (enacted December 27, 2001) (the Act) amended 
38 U.S.C. § 1117 to expand the definition of "qualifying 
chronic disability" (for service connection) to include not 
only a disability resulting from an undiagnosed illness as 
stated in prior law, but also any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service-connection under 38 U.S.C. § 1117(d).  See 68 Fed. 
Reg. 34539.  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  Appropriate efforts should be made to 
verify the veteran's service in Southwest 
Asia in 1994.

2.  Copies of any relevant medical 
records, to include reports of the 
veteran's Persian Gulf examinations in 
January 1998, should be obtained from the 
Miami VA medical facility.

3.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether there is at least a 
50 percent probability or greater that 
systemic lupus erythematous was incurred 
in or aggravated by active service, to 
include as a result of service in 
Southwest Asia.  The claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




